DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/611,420 application filed November 15, 2021.  Claims 1-8 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted February 8, 2022, June 23, 2022 and June 24, 2022 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS are being considered by the Examiner.

Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  See MPEP § 608.01(b).  Correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, the claim recites that it is the inner circumference-side curved surface (920) which has a larger curvature than the outer circumference-side curved surface (91).  However, the opposite is shown in the figures (R1 is illustrated as being shorter than R2, while being described in paragraph [0053] as being larger).
Therefore, the claim is rejected as failing to comply with the written description requirement of Section 112(a).
For examination purposes, Examiner is interpreting Claim 7 as described in the Specification and Claims.  Namely, the inner circumference-side curved surface having a larger curvature than the outer circumference-side curved surface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 203717149 (U), herein “Li”).  Note: reference to Li herein is directed to the machine translation provided by Applicant in the IDS dated June 23, 2022.
Regarding Claim 1, Li discloses a piston of an internal combustion engine (see Title, Abstract) configured to be reciprocable along an axial direction in a cylinder (inherent function of any known piston), wherein the piston includes a cavity (see Figure 3) formed to be recessed in a center of a piston top surface (see Figure 3), and an outer circumferential edge portion (3) located on a radially outer side of the cavity in the piston top surface (see Figure 3).  
Li discloses that the cavity includes a lip portion (2) which has an inclined surface extending obliquely downward from the outer circumferential edge portion toward a radially inner side (see Figure 3), a raised portion (projection portion of piston extending within the piston bowl) protruding upward from a bottom of the cavity (see Figure 3), and a curved portion (1) connecting the raised portion and the lip portion (see Figures 3 and 4).  
Li discloses that the curved portion (1) includes an outer circumference-side curved surface (area between (2) and (3) shown in Figure 3) which includes a curved surface connected to the lip portion, an inner circumference-side concave surface (area between curved portion (1) and bottom of piston bowl as shown in Figure 3) which is located on the radially inner side of the outer circumference-side curved surface and includes a surface connected to the raised portion (see Figure 3), the inner circumference-side concave surface including a deepest portion of the cavity (see Figure 3), and a convex surface (1) formed between the outer circumference-side curved surface and the inner circumference-side concave surface, as well as protruding upward (see Figures 3 and 4).  
Regarding Claim 2, Li discloses that the inner circumference-side concave surface includes an inner circumference-side curved surface curved downward into a concave shape (see Figures 3 and 4).  
Regarding Claim 3, Li discloses that the lip portion (2) has a lip-side convex curved surface which includes a surface connected to the inclined surface (see Figure 4), wherein the lip-side convex curved surface projecting radially inward relative to the inclined surface (see Figure 4).  
Regarding Claim 4, Li discloses that the convex surface (1) is located on the radially inner side of an inner circumferential end of the lip portion (see Figures 3 and 4).  
Regarding Claim 5, while it is appreciated that the figures of Li are not to scale, Figure 3 would provide a teaching to one of ordinary skill in the art to provide the outer circumference-side curved surface with a maximum inner diameter D2 which is not greater than 0.7D1 (outer diameter of the piston) according to the recitation of Claim 5. See also MPEP § 2131.03(I).
Regarding Claim 7, to the extent that Claim 7 is understood in light of the Section 112 rejection set forth herein, Li discloses that the inner circumference-side concave surface includes an inner circumference-side curved surface curved downward into a concave shape (see Figures 3 and 4), wherein the inner circumference-side curved surface is configured to have a larger curvature than the outer circumference-side curved surface (see Figures 3 and 4).  
Further, while it is appreciated that the figures of Li are not to scale, Figure 4 would provide a teaching to one of ordinary skill in the art to provide the inner circumference-side curved surface having a larger curvature than the outer circumference-side curved surface according to the recitation of Claim 7.
Regarding Claim 8, Li discloses an internal combustion engine (see Title, Abstract) having a cylinder (inherent feature of any known engine), the piston according to Claim 1 (see Claim 1 rejection herein) and an injection nozzle (see Figure 5) configured to inject a fuel to a combustion chamber divided by the cylinder and the piston.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding Claim 6, Li discloses the invention substantially as claimed, but is silent concerning the recited dimensions of the piston.
It nevertheless would have been an obvious matter of design choice to provide a piston having an outer diameter of not less than 160 mm and not greater than 190 mm, since Applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any appropriately sized piston.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant pistons for internal combustion engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT MOUBRY/Primary Examiner, Art Unit 3747